By the Court.
1. Under section 5953, of the Revised Statutes, which provides for the revocation of wills, a clause of a will cannot be revoked by the testator drawing ink lines through the words thereof, with an intent to revoke such clause, but not with an intent to revoke the whole will.
2. In such case, when the words of such clause remain legible, the whole will should be admitted to probate, including such erased clause as a valid part of such will. Giffin v. Brooks, Ex'r, 3 Circuit Court Reps. 110, approved.

Judgment affirmed.